Citation Nr: 0405074	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
including as a result of exposure to asbestos.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
December 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim for service 
connection for a pulmonary disorder.  

In March 2001, the Board remanded this matter to the RO for 
further development.  This case has been returned to the 
Board for appellate review.  

The Board conducted additional development of the claim 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), in March 2003.  
The development conducted has been completed.  However, a 
recent decision by the Federal Circuit Court of Appeals, 
invalidated the Board's authority to conduct its own 
development.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  In light of the favorable 
nature of the Board decision in this matter, the veteran is 
not prejudiced by the Board's use of evidence in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Therefore, a remand is not warranted.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty (MOS) was 
an automatic combustion control maintenance man.  

2.  The veteran was exposed to asbestos during service.  

3.  The medical evidence establishes that the veteran's 
pulmonary disorder developed as a result of exposure to 
asbestos during service.  






CONCLUSION OF LAW

A pulmonary disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2002).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for bilateral hearing loss.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for a pulmonary disorder.  No further 
assistance in developing the facts pertinent to the issue is 
required.  


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2002).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he developed a pulmonary disorder as 
result of exposure to asbestos during service.  

The evidence of record supports the veteran's claim for 
service connection for a pulmonary disorder.  In reaching the 
determination, the Board notes that service medical records 
dated in November 1979 reflect that while the veteran worked 
aboard several Navy ships he was exposed to asbestos.  His 
military occupational specialty (MOS) was an automatic 
combustion control maintenanceman.  Post service medical 
records show a diagnosis of mild restrictive defect with mild 
diffusion defect, as confirmed by VA pulmonary functions 
report in April 1998.  A VA outpatient treatment report dated 
in April 1998 showed a diagnosis of restrictive lung disease 
with hypoxemia and mild oxygen retention.  The veteran's VA 
treating physician in January 2000 stated that the veteran 
had a severe restrictive defect with hypoxemia at rest on 
home oxygen.  The physician noted that the veteran had been 
exposed to asbestos, caustic soda and soot while working 
aboard pre-WW II ship[s] during service from 1968 to 1988.  
The examiner concluded that those exposures may be 
contributing to his pulmonary disease, since he did not 
smoke.  The Board notes, however, that it is not clear 
whether the physician in January 2000 reviewed the veteran's 
claims file before rendering the opinion.  In April 2003, a 
VA physician, reviewed the veteran's claims file, and 
confirmed a positive relationship between the veteran's 
pulmonary disorder and service.  The physician opined that 
the veteran's abnormal restrictive pulmonary abnormality is 
consistent with asbestos exposure and that lineal scarring at 
the bases (shown by chest X-rays) is as least as likely as 
not related to asbestos exposure.  Based on the foregoing, 
service connection for a pulmonary disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  


ORDER

Service connection for a pulmonary disorder is granted.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

